ORDER
The United States Court of Appeals for Veterans Claims (“Veterans Court”) received Michael Blashford’s notice of appeal on April 18, 2013. Judgment was entered by the Veterans Court on February 6, 2013. As such, a total of 71 days had elapsed between judgment and receipt of the appeal.
A notice of appeal of a decision of the Veterans Court must be filed within 60 days after that court’s entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. See also Fed. Cir. R. 4 (Practice Note). Thus, it appears that this appeal is untimely and must be dismissed.
Accordingly,
It Is Ordered That:
(1) Mr. Blashford is directed to show cause, within 14 days of the date of filing of this order, as to why his appeal should not be dismissed as untimely. The Secretary may also respond by that date.
(2) The briefing schedule is stayed.